ON PETITION
NEWMAN, Circuit Judge.
ORDER
Hewlett-Packard Company (“HP”) petitions for a writ of mandamus to direct the United States District Court for the Eastern District of Texas to vacate its order denying HP’s motion to sever and transfer. Lodsys, LLC and Lodsys Group, LLC (“Lodsys”) oppose.
In In re EMC, 677 F.3d 1351 (Fed.Cir. 2012), we recently set forth the standard for assessing a motion to sever under Federal Rule of Civil Procedure 21(a).
We deem it the better course for HP to first move the district court for reconsideration of its order denying HP’s motion to sever and transfer in light of our decision in In re EMC. We therefore deny HP’s petition for a writ of mandamus without prejudice to refiling.
Accordingly,
It Is Ordered That:
The petition for a writ of mandamus is denied.